DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on August 8, 2019. Claims 1 through 20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on October 9, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Each of the independent claims 1, 8, and 15 recites a plurality of probe data points followed by the probe data points. It is unclear if these limitations are the same limitation or intended to recite different claim elements. Additionally, there is antecedent 
Claims 1, 4, 8, 11, 15, and 18: filter(ing) probe data points. It is unclear if the probe data points are the same as the plurality of probe data points and/or the probe data points previously recited in the claim
Claims 1-5, 7-12, and 14-19: a/the subset of probe data points. It is unclear how these probe data points are related to the plurality of probe data points and/or the probe data points.
Claim 4, 11, and 18: remov(ing) probe data points. It is unclear how these probe data points are related to the plurality of probe data points and/or the probe data points. 
Claims 4, 6, 9, 11, 16, and 18: a/the radius of a/the respective probe data points. It is unclear how these probe data points are related to the plurality of probe data points and/or the probe data points. Additionally, it is unclear if the radius of a probe data point is the same as the radius of a probe data point or if the two are intended to relate to different elements.
Claims 4, 11, and 18: the temporally sequenced probe data points. It is unclear how these probe data points are related to the plurality of probe data points and/or the probe data points.
Claims 5-6, 12-13, and 19-20: one or more probe data points
Claims 5, 7, 12, 14, and 19: a plurality of subset divisions of probe data points. It is unclear how these probe data points are related to the plurality of probe data points and/or the probe data points.
Claims 5, 12, and 19: breakpoint probe data points. It is unclear how these probe data points are related to the plurality of probe data points and/or the probe data points.
Claims 6, 13, and 20: identify(ing) probe data points. It is unclear how these probe data points are related to the plurality of probe data points and/or the probe data points.
Claim 6, 13, and 20: each claim recites different types of a probe data point. However, it is unclear if each type relates to the plurality of probe data points or the probe data points limitations found at least in the corresponding dependent claims.
For purposes of this Action, Examiner is interpreting all of these limitations to be related to the same pool of probe data points.
Claims 1-4, 6-11, 13-18, and 20: each claim recites map elements more than once. It is unclear if these limitations are intended to be the same limitation or different limitations. Additionally, there is no relationship established between individual the individual map element and the group of map elements making it unclear if a relationship exists or if they are intended to be separate limitations. 
Recitation of previous steps found in the independent claims are lacking appropriate antecedent basis structure. For example, claim 6 recites establishing correspondences between map elements found… where it should recite “establishing the 
Each of claims 5, 12, and 19 recites wherein the subset is divided at breakout point probe data points. It is unclear whether the subset is divided or if there is a division between the subsets. For purposes of this Action, Examiner is interpreting this limitation to mean that there is a division between the subsets.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward a method, claim 8 is directed toward an apparatus, and claim 15 is directed to a non-transitory computer program product. Therefore, each of the independent claims 1, 8, and 15 along with the corresponding dependent claims 2-7, 9-14, and 16-20 are directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claims 1, 8, and 15 are also directed to an abstract idea without significantly more. Specifically, the claims, under their broadest reasonable interpretation cover certain mental processes. The language of independent claim 1 is used for illustration: receiving a plurality of probe data points, the probe data points received from a probe apparatus comprising one or more sensors, wherein the probe data points comprise location information associated with the respective probe apparatus and time information associated with the location information (a person is capable of observing location surroundings while traveling and may occasionally take note of different locations/positions/etc.); 
establishing locations of the probe data points of the probe apparatus temporally sequenced along a path (a person may take mental note of locations over time while traveling along a path); 
establishing radiuses around the probe data points (a person may mentally establish a radius, such as one indicating a viewable distance by the person); 
identifying map elements found within the radiuses (a person may mentally note map elements such as roads, road segments, cross-sections, buildings, signs, etc.); 
filtering probe data points to obtain a subset of probe data points (a person may mentally think about all of the points he or she has mentally noted around a specific building or on a certain road); 
establishing correspondences between map elements found within the radiuses of the probe data points of the subset of probe data points (a person may mentally note at least one map element corresponding with at least the mentally noted subset of points); and 
map matching the subset of probe data points to one or more road segments based on the correspondences between map elements found within the radiuses of the probe data points of the subset of probe data points (a person may recognize that certain map elements noted at different points in time correspond to certain road segments and may mentally sort/organize the information accordingly).


Under Step 2A, Prong One, independent claims 1, 8, and 15 recite, in part, a method, an apparatus, and a non-transitory computer program product. Other than reciting a probe apparatus, one or more sensors, a computer program product, a non-transitory computer-readable storage medium, and processing circuitry, nothing in the claims precludes the steps from being directed toward certain mental processes. Therefore, independent claims 1, 8, and 15 recite a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, the “mental processes” judicial exception is not integrated into a practical application.  For example, independent claims 1, 8, and 15 recite the additional elements of a probe apparatus, one or more sensors, a computer program product, a non-transitory computer-readable storage medium, and processing circuitry.  These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements a probe apparatus, one or more sensors, a computer program product, a non-transitory computer-readable storage medium, and processing circuitry are not integrated into the claims as a whole, claims 1, 8, and 15 are directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting 

Dependent claims 2-7, 9-14, and 16-20 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-7, 9-14, and 16-20, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-7, 9-14, and 16-20 are patent ineligible.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2016/0033292 (hereinafter, “Duan”). 

Regarding claim 1, Duan discloses a method for detecting changes in road traffic condition (see at least [0004] and [0006]; road segments may change overtime, and the application is directed toward efficiently updating the information)  comprising: 
receiving a plurality of probe data points, the probe data points received from a probe apparatus comprising one or more sensors, wherein the probe data points comprise location information associated with the respective probe apparatus and time information associated with the location information (see at least Fig. 2 and [0031]; a set of points (i.e., a plurality of probe data points) are received from an apparatus traveling along a route (i.e., location and time information associated with the apparatus)); 
establishing locations of the probe data points of the probe apparatus temporally sequenced along a path (see at least Fig. 2, Fig. 5, and [0031]; a set of points associated with the route along the route (i.e., locations) are determined); 
establishing radiuses around the probe data points (see at least Fig. 5 and [0062]; the search distance is established creating a circular coverage area); 
identifying map elements found within the radiuses (see at least [0031], and [0077]-[0078]; the search area of the data points (i.e., probe data points) may be connected to different road segments, for example segments found between guide points, which are related to map data (i.e., are map elements)); 
filtering probe data points to obtain a subset of probe data points (see at least [0077]-[0078]; data is filtered by which guide points the data points fall between along a route); 
establishing correspondences between map elements found within the radiuses of the probe data points of the subset of probe data points (see at least [0031], and [0077]-[0078]; the search area of the data points (i.e., probe data points) may be connected to different road segments, for example segments found between guide points, which are related to map data (i.e., are map elements)); and 
map matching the subset of probe data points to one or more road segments based on the correspondences between map elements found within the radiuses of the probe data points of the subset of probe data points (see at least [0031], and [0077]-[0078]; the search area of the data points (i.e., probe data points) may correspond to different road segments, for example segments found between guide points, which are related to map data (i.e., are map elements)).

Regarding claim 2, Duan discloses all of the limitations of claim 1. Additionally, Duan discloses wherein establishing correspondences between map elements found within the radiuses of the probe data points of the subset of probe data points comprises: 
identifying map elements within a radius of a respective probe data point of the subset of probe data points that match map elements within a radius of a subsequent probe data point of the subset of probe data points (see at least Fig. 5, [0031], [0047]-[0048], and [0077]-[0078]; the search area of the data points (i.e., probe data points) may correspond to different road segments, for example segments found between guide points, which are related to map data (i.e., are map elements) and each data point is associated with a search area or coverage round which overlaps with the next one and correlates to the same road segment (i.e., map element)).

Regarding claim 3, Duan discloses all of the limitations of claim 2. Additionally, Duan discloses wherein map matching the subset of probe data points to one or more road segments based on the correspondences between map elements found within the radiuses of the probe data points of the subset of probe data points comprises: 
map matching a first probe data point to a map element in response to the map element being the only map element common between the radius of the first probe data point and a next probe data point in the subset of probe data points (see at least Fig. 5; only one map element is common between the data points in at least some of the route shown).

Regarding claim 4, Duan discloses all of the limitations of claim 1. Additionally, Duan discloses wherein filtering probe data points to obtain a subset of probe data points comprises:
removing probe data points for which the map elements found within the radius of the respective probe data points are the same as the map elements found within the radius of a probe data point earlier in the temporally sequenced probe data points to obtain the subset of probe data points (see at least [0046] and [0047]; the number of coverage rounds may be lowered (i.e., filtered) where fewer coverage areas are needed).

Regarding claim 5, Duan discloses all of the limitations of claim 1. Additionally, Duan discloses after filtering the probe data points: 
establishing one or more probe data points as breakpoints (see at least Fig. 7 and [0055]; data points (i.e., probe data points) nearest the guide points may be considered breakpoints); and 
subdividing the subset of probe data points into a plurality of subset divisions of probe data points, wherein the subset is divided at breakpoint probe data points (see at least Fig. 7 and [0055]; the road segments are separated at the guide points which determine the breakpoints, and the data points (i.e., probe data points) are separated accordingly).

Regarding claim 6, Duan discloses all of the limitations of claim 5. Additionally, Duan discloses wherein establishing one or more probe data points as breakpoints comprises: 
identifying probe data points that meet at least one criterion for establishing a breakpoint, wherein the criteria comprises at least one of: 
a probe data point having only a single map element within the radius of the probe data point (see at least Fig. 7; the segment guide points establish the single map element and the probe data point coverage circle shown in the far left is an example of a breakpoint with only a single map element within the radius of the probe data point); 
a probe data point having no map elements within the radius of the probe data point; or 
a probe data point having no map elements in common with a next sequential probe data point.

Regarding claim 7, Duan discloses all of the limitations of claim 5. Additionally, Duan discloses wherein map matching the subset of probe data points to one or more road segments based on the correspondences between map elements found within the radiuses of the probe data points of the subset of probe data points comprises: 
map matching the subset divisions of probe data points in parallel with one another to one or more road segments based on the correspondences between map elements found within the radiuses of the probe data points of the subset division of probe data points (see at least Fig. 2 and [0029]; where there is a two-way traffic route (i.e., parallel routes), the two or more lanes are separated into two different road segments and the correspondence of each point is associated with one of the two road segments and matched accordingly).

Regarding claim 8, Duan discloses an apparatus comprising processing circuitry and at least one memory including computer program code, the at least one memory and computer program code configured to, with the processing circuitry, cause the apparatus to at least (see at least [0094]-[0098]): 
receive a plurality of probe data points, the probe data points received from a probe apparatus comprising one or more sensors, wherein the probe data points comprise location information associated with the respective probe apparatus and time information associated with the location information (see at least Fig. 2 and [0031]; a set of points (i.e., a plurality of probe data points) are received from an apparatus traveling along a route (i.e., location and time information associated with the apparatus));  
establish locations of the probe data points temporally sequenced along a path (see at least Fig. 2, Fig. 5, and [0031]; a set of points associated with the route along the route (i.e., locations) are determined);  
establish radiuses around the probe data points (see at least Fig. 5 and [0062]; the search distance is established creating a circular coverage area);
identify map elements found within the radiuses (see at least [0031], and [0077]-[0078]; the search area of the data points (i.e., probe data points) may be connected to different road segments, for example segments found between guide points, which are related to map data (i.e., are map elements));  
filter probe data points to obtain a subset of probe data points (see at least [0077]-[0078]; data is filtered by which guide points the data points fall between along a route);  
establish correspondences between map elements found within the radiuses of the probe data points of the subset of probe data points (see at least [0031], and [0077]-[0078]; the ; and
map match the subset of probe data points to one or more road segments based on the correspondences between map elements found within the radiuses of the probe data points of the subset of probe data points (see at least [0031], and [0077]-[0078]; the search area of the data points (i.e., probe data points) may correspond to different road segments, for example segments found between guide points, which are related to map data (i.e., are map elements)).

Regarding claim 9, Duan discloses all of the limitations of claim 8. Additionally, Duan discloses wherein causing the apparatus to establish correspondences between map elements found within the radiuses of the probe data points of the subset of probe data points comprises causing the apparatus to: 
identify map elements within a radius of a respective probe data point of the subset of probe data points that match map elements within a radius of a subsequent probe data point of the subset of probe data points (see at least Fig. 5, [0031], [0047]-[0048], and [0077]-[0078]; the search area of the data points (i.e., probe data points) may correspond to different road segments, for example segments found between guide points, which are related to map data (i.e., are map elements) and each data point is associated with a search area or coverage round which overlaps with the next one and correlates to the same road segment (i.e., map element)).

Regarding claim 10, Duan discloses all of the limitations of claim 9. Additionally, Duan discloses wherein causing the apparatus to map match the subset of probe data points to one or more road segments based on the correspondences between map elements found within the radiuses of the probe data points of the subset of probe data points comprises causing the apparatus to: 
map match a first probe data point to a map element in response to the map element being the only map element common between the radius of the first probe data point and a next probe data point in the subset of probe data points (see at least Fig. 5; only one map element is common between the data points in at least some of the route shown).

Regarding claim 11, Duan discloses all of the limitations of claim 8. Additionally, Duan discloses wherein causing the apparatus to filter probe data points to obtain a subset of probe data points comprises causing the apparatus to: 
remove probe data points for which the map elements found within the radius of the respective probe data points are the same as the map elements found within the radius of a probe data point earlier in the temporally sequenced probe data points to obtain the subset of probe data points (see at least [0046] and [0047]; the number of coverage rounds may be lowered (i.e., filtered) where fewer coverage areas are needed).

Regarding claim 12, Duan discloses all of the limitations of claim 8. Additionally, Duan discloses after filtering the probe data points, causing the apparatus to: 
establish one or more probe data points as breakpoints (see at least Fig. 7 and [0055]; data points (i.e., probe data points) nearest the guide points may be considered breakpoints); and
subdivide the subset of probe data points into a plurality of subset divisions of probe data points, wherein the subset is divided at breakpoint probe data points (see at least Fig. 7 and [0055]; the road segments are separated at the guide points which determine the breakpoints, and the data points (i.e., probe data points) are separated accordingly).

Regarding claim 13, Duan discloses all of the limitations of claim 12. Additionally, Duan discloses wherein causing the apparatus to establish one or more probe data points as breakpoints comprises causing the apparatus to: 
identify probe data points that meet at least one criterion for establishing a breakpoint, wherein the criteria comprises at least one of: 
a probe data point having only a single map element within the radius of the probe data point (see at least Fig. 7; the segment guide points establish the single map element and the probe data point coverage circle shown in the far left is an example of a breakpoint with only a single map element within the radius of the probe data point);
a probe data point having no map elements within the radius of the probe data point; or 
a probe data point having no map elements in common with a next sequential probe data point.

Regarding claim 14, Duan discloses all of the limitations of claim 12. Additionally, Duan discloses wherein causing the apparatus to map match the subset of probe data points to one or more road segments based on the correspondences between map elements found within the radiuses of the probe data points of the subset of probe data points comprises causing the apparatus to: 
map match the subset divisions of probe data points in parallel with one another to one or more road segments based on the correspondences between map elements found within the radiuses of the probe data points of the subset division of probe data points (see at least Fig. 2 and [0029]; where there is a two-way traffic route (i.e., parallel routes), the two or more lanes are 

Regarding claim 15, Duan discloses a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions configured to (see at least [0094]-[0098]): 
receive a plurality of probe data points, the probe data points received from a probe apparatus comprising one or more sensors and being onboard a vehicle, wherein the probe data points comprise location information associated with the respective probe apparatus and time information associated with the location information (see at least Fig. 2 and [0031]; a set of points (i.e., a plurality of probe data points) are received from an apparatus traveling along a route (i.e., location and time information associated with the apparatus));
establish locations of the probe data points temporally sequenced along a path; establish radiuses around the probe data points (see at least Fig. 2, Fig. 5, and [0031]; a set of points associated with the route along the route (i.e., locations) are determined);  
establish radiuses around the probe data points (see at least Fig. 5 and [0062]; the search distance is established creating a circular coverage area);
identify map elements found within the radiuses (see at least [0031], and [0077]-[0078]; the search area of the data points (i.e., probe data points) may be connected to different road segments, for example segments found between guide points, which are related to map data (i.e., are map elements));  
filter probe data points to obtain a subset of probe data points (see at least [0077]-[0078]; data is filtered by which guide points the data points fall between along a route);  
establish correspondences between map elements found within the radiuses of the probe data points of the subset of probe data points (see at least [0031], and [0077]-[0078]; the search area of the data points (i.e., probe data points) may be connected to different road segments, for example segments found between guide points, which are related to map data (i.e., are map elements)); and
map match the subset of probe data points to one or more road segments based on the correspondences between map elements found within the radiuses of the probe data points of the subset of probe data points (see at least [0031], and [0077]-[0078]; the search area of the data points (i.e., probe data points) may correspond to different road segments, for example segments found between guide points, which are related to map data (i.e., are map elements)).

Regarding claim 16, Duan discloses all of the limitations of claim 15. Additionally, Duan discloses wherein the program code instructions to establish correspondences between map elements found within the radiuses of the probe data points of the subset of probe data points comprises program code instructions to: 
identify map elements within a radius of a respective probe data point of the subset of probe data points that match map elements within a radius of a subsequent probe data point of the subset of probe data points (see at least Fig. 5, [0031], [0047]-[0048], and [0077]-[0078]; the search area of the data points (i.e., probe data points) may correspond to different road segments, for example segments found between guide points, which are related to map data (i.e., are map elements) and each data point is associated with a search area or coverage round which overlaps with the next one and correlates to the same road segment (i.e., map element)).

Regarding claim 17, Duan discloses all of the limitations of claim 16. Additionally, Duan discloses wherein the program code instructions to map match the subset of probe data points to one or more road segments based on the correspondences between map elements found within the radiuses of the probe data points of the subset of probe data points comprises program code instructions to: 
map match a first probe data point to a map element in response to the map element being the only map element common between the radius of the first probe data point and a next probe data point in the subset of probe data points (see at least Fig. 5; only one map element is common between the data points in at least some of the route shown).

Regarding claim 18, Duan discloses all of the limitations of claim 15. Additionally, Duan discloses wherein the program code instructions to filter probe data points to obtain a subset of probe data points comprises program code instructions to: 
remove probe data points for which the map elements found within the radius of the respective probe data points are the same as the map elements found within the radius of a probe data point earlier in the temporally sequenced probe data points to obtain the subset of probe data points (see at least [0046] and [0047]; the number of coverage rounds may be lowered (i.e., filtered) where fewer coverage areas are needed).

Regarding claim 19, Duan discloses all of the limitations of claim 15. Additionally, Duan discloses further comprising program code instructions to, after filtering the probe data points: 
establish one or more probe data points as breakpoints (see at least Fig. 7 and [0055]; data points (i.e., probe data points) nearest the guide points may be considered breakpoints); and
subdivide the subset of probe data points into a plurality of subset divisions of probe data points, wherein the subset is divided at breakpoint probe data points (see at least Fig. 7 and [0055]; the road segments are separated at the guide points which determine the breakpoints, and the data points (i.e., probe data points) are separated accordingly).

Regarding claim 20, Duan discloses all of the limitations of claim 19. Additionally, Duan discloses wherein the program code instructions to establish one or more probe data points as breakpoints comprises program code instructions to: 
identify probe data points that meet at least one criterion for establishing a breakpoint, wherein the criteria comprises at least one of: 
a probe data point having only a single map element within the radius of the probe data point (see at least Fig. 7; the segment guide points establish the single map element and the probe data point coverage circle shown in the far left is an example of a breakpoint with only a single map element within the radius of the probe data point);
a probe data point having no map elements within the radius of the probe data point; or 
a probe data point having no map elements in common with a next sequential probe data point.

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pat. No. 5,991,688 which relates to creating a radius around data points based on the density of map features associated with the location; 
U.S. Pub. No. 2020/0011684 which relates to evaluating map data based on probe data and updating the map data based on changes in the probe data over time; 
U.S. Pub. No. 2015/0120174 which relates to determining traffic flow based on real time and historical probe data;
U.S. Pub. No. 2016/0377440 which relates to a map-centric map matching technique using vertices along a route with a search radius extending from each vertex; 
NPL “Route Identification and Travel Time Prediction Using Probe-Car Data” which relates to route identification and map matching using probe data collected from parallel roads; and 
NPL “Online map-matching based on Hidden Markov model for real-time traffic sensing applications” which relates to collecting probe data, finding candidate road segments within radiuses of each vertex, and determining the most likely route based on that information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        
/THOMAS E WORDEN/Primary Examiner, Art Unit 3663